Adamis Pharmaceuticals Corporation 8-K Exhibit 99.1 Adamis Pharmaceuticals Announces Signing of Definitive Merger Agreement Monday, December 7, 9:30am ET San Diego, California – December 7, 2009 – Adamis Pharmaceuticals Corporation (OTCBB: ADMP.OB), announced today that it has entered into a definitive merger agreement providing for the acquisition of La Jolla Pharmaceutical Company (NASDAQ: LJPC) by Adamis.The transaction was unanimously approved by the boards of directors of both companies and is anticipated to close by the end of the first calendar quarter of 2010 or as soon thereafter as possible.Completion of the transaction is subject to a number of customary closing conditions, including the effectiveness of a registration statement to be filed with the Securities and Exchange Commission relating to the transaction, and approval of Adamis’ and La Jolla’s respective stockholders at stockholder meetings following distribution of a definitive joint proxy statement.After completion of the merger, the combined company expects to trade under the name “Adamis Pharmaceuticals Corporation”. Adamis’ chief executive officer, Dr. Dennis J. Carlo, will become the chief executive officer of the combined company.Dr. Carlo is a veteran of the pharmaceutical and biotechnology industry.He previously served as CEO of publicly-traded Immune Response Corporation, Vice President of Research and Development and Therapeutic manufacturing of Hybritech Inc. prior to its acquisition by Eli Lilly & Co., and Director of Bacterial Vaccines and Immunology at Merck & Company.Dr. Carlo stated, “This merger is a strategic move to raise additional capital for the purpose of increasing the marketing and sales efforts of our Epinephrine Injection
